DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract should not use claim type language (“comprised”; “comprises”) and parentheses are reserved for referencing actual drawing reference numbers.  Correction is required.  See MPEP § 608.01(b).
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites in line 4, “weaving the yarn into fabric” but then in the next processing step in line 5, recites, “knitting the yarn to produce new garments”.  The “knitting of yarn” step is an impossible step after one has already performed the “weaving” of the yarn into fabric because there would no longer be any ‘yarn’ present as it has already been woven into fabric as per line 4 of claim 1.  Therefore claim 1 does not describe an invention that can be made or used by one of ordinary skill in the art.  
The examiner will attempt to address claim 1 as interpreting that weaving and knitting are possible alternative steps of forming the yarn into subsequent structures, i.e. fabrics/garments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 5, 6, 8 and 10 , to the extent they are understood by the examiner, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0173055 (Silver) in view of US 2002/0142132 (Fourmeux).
With regards to claim 1, ‘055 fully discloses:
A process for producing a fabric (pars. 2-3, background of invention, clearly discloses a process for producing fabric), comprising: shredding recycled garments into fibers (garneting of waste textile including woven cloth scraps/garments, fig. 1, par. 13, detailed description); creating yarn from the shredded fibers (step 14 in fig. 1); weaving the yarn into fabric (par. 22, detailed description discloses weaving the recycled fiber/yarn into fabric/clothing/garments); and knitting the yarn to produce new garments (par. 6, summary of invention fully discloses knitting of the recycled fiber/yarn into fabric/clothing/garments).
‘055 discloses claim 1 absent only the limitation that the textile waste to be shredded is in the form of fire resistant fabrics/garments (garments are inherently made up of fabrics, which are inherently made up of yarns, which are inherently made of fibers).  At the very least it must certainly be conceded by all parties that one of ordinary skill in the art of textiles prior to the filing of the instant invention would have had within their common skill and knowledge that formation of garments are formed from fabrics, that are formed from yarns, that are formed from fibers; as these are the inherent and widely known and commonly used elements used in the formation of a garment going back at least 500 years when people hand wove wool fiber into yarn and subsequently into fabric and garments.

Therefore it would have been obvious to one of ordinary skill in the art to modify the fiber, yarn, fabric and garment formation methods taught above to further include that the fiber/yarn/fabric/garments being ‘recycled’ by formation into subsequent fiber/yarn/fabric/garments are ‘fireproof’ so that used ‘fireproof’ fibers/yarns/fabrics/garments can be effectively re-used/recycled into new products in an attempt to reduce waste created by disposing of used fireproof fiber/yarn/fabric/garments.
Regarding claim 4, ‘055 fully discloses: removing non-fire resistant components from the recycled garments, prior to the shredding (‘055 states, “The waste materials are sorted by color range and cleaned to remove any foreign material such as paper or metal from labels, buttons, or the like.  Referring to FIG. 1, the sorted waste materials are then subjected to garnetting 2…[par. 13, detailed description]; clearly disclosing removal of “non-fire resistant components from the recycled garments, prior to shedding”.).

fabric shredder (“Referring to FIG. 1, the sorted waste materials are then subjected to garnetting 2 which is a process by which materials such as clippings and trimmings, threads, woven cloth scraps and the like are broken up and returned to a fluffy fibrous condition similar to the original state of the cotton. This is preferably accomplished by first cutting or chopping the waste materials into smaller pieces of approximately two to six inches in either direction. The pieces are then fed through a series of high speed cylinders having a jagged edged surface to break down the pieces into individual cotton fibers (par. 13, detailed description).”.
Regarding claim 6, ‘055 fully discloses: wherein creating the yarn comprises carding the shredded fabric to produce a sliver (boxes 8 and 10, fig. 1).
Regarding claim 8, ‘055 fully discloses: wherein creating the yarn further comprises feeding the sliver through a roving machine (box 12, fig. 1).
Regarding claim 10, ‘055 fully discloses: the weaving is done using a loom (the weaving disclosed by ‘055 is inherently done on a loom as claimed).
At the very least it must certainly be conceded by all parties that one of ordinary skill in the art of weaving prior to the filing of the instant invention would have had within their common skill and knowledge that formation of woven fabric has been commonly accomplished on looms for at least the last 300 years going back to primitive hand weaving looms used to weave yarns into fabrics by indigenous people all over the world.  
s 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0173055 (Silver) in view of US 2002/0142132 (Fourmeux) as applied to claims above, and further in view of US 3776853 (Smith).
As stated above with regards to claim 4 above, ‘055 already fully discloses a cleaning step prior to shredding to remove any impurities including non-fire resistant materials.
The combined teachings above do not address dry cleaning with chemical solvent (tetrachloroethylene) prior to shredding.
Surely, dry cleaning with tetrachloroethylene as the solvent in the process must be conceded by all parties as dry cleaning with tetrachloroethylene is the most common type of solvent/dry cleaning of the modern era as tetrachloroethylene is used as it is known to be safer by being a non-flammable solvent.
As evidence, ‘853 is cited as it teaches a dry cleaning composition and method and states in column 2 line 64-line 68, “The solvent, which may be described as aprotic…, is preferably perchloroethylene AKA tetrachloroethylene as it is non-flammable and most commonly used.”
Therefore it would have been obvious to one of ordinary skill in the art of textile manufacture to incorporate dry cleaning with tetrachloroethylene prior to garneting/shredding of the fabric/garment so as to assist in the removal of any non-fireproof material as tetrachloroethylene is taught as the most commonly used dry cleaning solvent and that tetrachloroethylene is known to be non-flammable/fireproof.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0173055 (Silver) in view of US 2002/0142132 (Fourmeux) and further in .
The combined teachings fully address all previous claimed limitations.
‘055 also already discloses a carding step, inherently including a carding machine, and also does fully disclose: the sliver is twisted and elongated by
the roving machine recited in current claim 9 [‘055 recites, “The fibers of the drawn sliver are further straightened to improve uniformity. The drawn sliver is further drawn or stretched into smaller strands of fiber by roving 12 (par. 17, detailed description; ‘roving’ inherently includes twisting as the common textile “roving” is known to be lightly twisted so as to form the structure).”].
	The limitations of claims 7 and 9 not fully disclosed are that the carding machine uses ‘hundreds of wires’ to perform the ‘carding’ which is known to inherently produce ‘sliver’.
	‘546 is referenced as it teaches prior art carding machines for forming sliver and states, “In connection with a carding machine, DE 25 39 089 A1 discloses a disintegrating roll which has been equipped with a toothed active shredding-element, which displayed a substantial hardness in the top zone of the teeth, but in the foot zone a lesser hardness. In this way an ascertained winding of the toothed shredding-element on the body of the disintegrating roll could be assured. To this purpose, the point of each tooth is a separate element from the foot, and must be bound thereto, for example, by welding. This is a very labor and time intensive procedure, and for economic reasons, it cannot be allowed, that such a procedure can be a part of the manufacture of disintegrating well over a hundred such rolls are required (par. 2, brief summary).”
	Therefore it would have been an obvious variant to one of ordinary skill in the art of textile manufacture to modify the carding processing step taught by ‘055 to use a carding machine with well over a hundred toothed shredding elements (wires) as a carding machine is known to use well over a hundred toothed shredding elements or wires to accomplish the known “carding” step of fiber to yarn formation.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various textile machines, recycled fabrics and firefighting fabric/garments are attached to establish the general state of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732